Citation Nr: 1340034	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the cervical spine.

2.  Entitlement to service connection for residuals of an injury to the right leg and hip.

3.   Entitlement to service connection for residuals of an injury to the left leg, hip, and knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and May 2006 decisions.  The Veteran presented sworn testimony in support of his claims during a September 2009 hearing before the undersigned Veterans Law Judge.  In February 2010 and October 2012, the Board remanded this case.  The issues remaining on appeal are listed on the front page of this decision and addressed herein.

In June 2013, the RO granted service connection for residuals of a low back injury and migraines; thus, these issues are no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Board previously remanded this case for the Veteran to be afforded VA examinations.  The Veteran basically asserts that he was involved in a parachuting accident during service.  His parachute did not deploy and he was dragged in back of the aircraft, repeatedly hitting the side of the fuselage.  He contends that he currently has residual neck, bilateral hip, and bilateral leg (including knee) disabilities.  

A review of the VA examination report, dated in March 2013, reflects that the examiner attributed low back and headache disorders to the parachute accident, but not the remaining residual neck, bilateral hip, and bilateral leg (including knee) disabilities.  With regard to the cervical spine, the examiner concluded that the Veteran has cervical sprain, but it is not related to service because there were no reports in the military of any neck pain following the inservice accident.  This is inaccurate.  A May 3, 1973 report indicated that the Veteran had complaints of pain on neck rotations as well as cervical tenderness.  The diagnosis was cervical sprain.  Thus, the examiner clearly did not review all of the pertinent records prior to providing an opinion and an addendum is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

With regard to the hips and legs, it was noted by the examiner that the STRs indicated that the Veteran was involved in an automobile accident when he was 9 years old, suffering a neck injury, and that he had a "jumpy weak left leg."  The examiner stated that the STRs also noted that the Veteran had "longstanding spastic diplegia, left greater than right" which was possibly hereditary, although there was no family history.  A neurological consultation indicated that the Veteran had low back pain which was "superimposed upon a pre-existing spasticity of the legs, left more than right, possibly congenital or from back injury at age 9."  The examiner diagnosed the Veteran has having spastic diplegia of the lower extremities, but opined that it was not caused by the inservice injury and was unrelated.  The examiner provided no opinion regarding whether a preexisting defect, infirmity, or disorder was aggravated during service, or if it was a congenital disorder, whether the Veteran had a disability that was superimposed upon congenital disorder.  

With regard to the hips, the examiner indicated that there was no underlying pathology, but the hip symptoms were due to the low back disorder (already service-connected) or to the lower extremity disorder which requires, as noted, further development.  That matter should also be addressed in the medical addendum.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the examiner who conducted the March 2013 examination or from another VA examiner.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following questions:

(A)Whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical disability had its clinical onset during service or is related to any in-service disease, event, or injury, to including the parachuting accident.  The examiner should review and acknowledge the May 3, 1973 report indicated that the Veteran had complaints of pain on neck rotations as well as cervical tenderness, and which diagnosed cervical sprain.  

(B) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a lower extremity defect, infirmity, or disorder that preexisted his military service to include spastic diplegia; 

If there is clear and unmistakable evidence that the Veteran had a preexisting lower extremity defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting lower extremity disorder increased in severity (worsened) in service;
   
If the preexisting lower extremity defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in service was due to the natural progress of the disorder; please identify with specificity any evidence that supports this finding.  
   
If the examiner determines that the Veteran did not have a lower extremity defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a lower extremity disorder that had its onset in, or is otherwise etiologically related, to his military service to include the parachute accident.  

If the Veteran had a congenital disorder of the lower extremities when he entered service, whether the Veteran has a disability that was superimposed upon that congenital disorder due to the parachute accident.  

(C) With regard to the hips, the examiner should determine if current hip complaints were caused or aggravated by the service-connected low back disorder or the lower extremity disorder.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  With regard to the hips, if it is determined that hip complaints are related to the low back disorder, the RO should consider any hip disability in conjunction with the assignment of  the appropriate low back disability rating.  

If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


